UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-30327 SEGWAY IV CORP. (Exact name of registrant as specified in its charter) New Jersey 22-3719169 (State or other jurisdiction of incorporation or organization) (I.R.S .Employer Identification No.) 213 South Oak Avenue, Owatonna, Minnesota55060 (Address of principal executive offices) (Zip Code) (507) 446-9166 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o(Do not check if a smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares outstanding of each of the issuer’s classes of common equity, as of November 10, 2011: 5,250,000 shares of common stock. SEGWAY IV CORP. FORM 10-Q September 30, 2011 INDEX PART IFINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II OTHER INFORMATION Item 1 Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. (Removed & Reserved) 12 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURE 13 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. SEGWAY IV CORP. (a development stage company) FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2011 SEGWAY IV CORP. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet 2 Statement of Operations and Retained Deficit 3 - 4 Statement of Stockholders Equity 5 Cash Flow Statement 6 Notes to the Financial Statements 7 1 SEGWAY IV CORP. (a development stage company) BALANCE SHEETS As of September 30, 2011 and December 31, 2010 ASSETS CURRENT ASSETS 9/30/2011 12/31/2010 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.0001; Authorized: 20,000,000 None issues and outstanding - - Common Stock - Par value $0.0001; Authorized: 100,000,000 Issued and Outstanding: 5,250,000 Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity (38,170 ) ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. 2 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS For the nine months ending September 30, 2011 and 2010 From inception (March 31, 2000) through September 30, 2011 9 MONTHS 9 MONTHS ENDING ENDING FROM 9/30/2011 9/30/2010 INCEPTION REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES NET INCOME (LOSS) ACCUMULATED DEFICIT, BEGINNING BALANCE ) ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (39,120 ) $ ) $ ) Earnings (loss) per share $ ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. 3 SEGWAY IV CORP. (a development stage company) STATEMENT OF OPERATIONS For the three months ending September 30, 2011 and 2010 3 MONTHS 3 MONTHS ENDING ENDING 9/30/2011 9/30/2010 REVENUE $ - $ - COST OF SERVICES - - GROSS PROFIT OR (LOSS) - - GENERAL AND ADMINISTRATIVE EXPENSES NET INCOME (LOSS) ) ) ACCUMULATED DEFICIT, BEGINNING BALANCE ) ) ACCUMULATED DEFICIT, ENDING BALANCE $ ) $ ) Earnings (loss) per share $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these financial statements. 4 SEGWAY IV CORP. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (March 31, 2000) through September 30, 2011 COMMON ADDITIONAL ACCUM. TOTAL SHARES STOCK PAID IN DEFICIT EQUITY Stock Issued for cash $ $ $ - $ Net Loss ) ) Total, December 31, 2000 ) ) Contributed capital by shareholders Net Loss ) ) Total, December 31, 2001 ) ) Contributed capital by shareholders 76 76 Net Loss ) ) Total, December 31, 2002 ) ) Net Loss ) ) Total, December 31, 2003 ) ) Net Loss ) ) Total, December 31, 2004 ) ) Net Loss ) ) Total, December 31, 2005 ) ) Net Loss ) ) Total, December 31, 2006 ) ) Net Loss ) ) Total, December 31, 2007 ) ) Net Loss ) ) Total, December 31, 2008 ) ) Net Loss ) ) Total, December 31, 2009 $ $ $ ) $ ) Net Loss ) ) Total, December 31, 2010 $ $ $ ) $ ) Net Loss ) ) Total, September 30, 2011 $ $ $ ( 39,120 ) $ ( 38,170 ) The accompanying notes are an integral part of these financial statements. 5 SEGWAY IV CORP. (a development stage company) STATEMENTS OF CASH FLOWS For the nine months ending September 30, 2011 and 2010, from inception (March 31, 2000) through September 30, 2011 9 MONTHS 9 MONTHS ENDING ENDING FROM CASH FLOWS FROM OPERATING ACTIVITIES 9/30/2011 9/30/2010 INCEPTION Net income (loss) $ ) $ (5,551 ) $ ) Increase (Decrease) in Accrued Expenses Net cash provided by (used in) operating activities - - ) CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from capital contributions - - Proceeds from stock issuance - - Net cash flows provided by (used in) financing activities - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements. 6 SEGWAY IV CORP. (a development stage business) FOOTNOTES TO THE FINANCIAL STATEMENTS 1. Summary of significant accounting policies: Industry - Segway IV Corp. (the “Company”), a Company incorporated in the state of New Jersey as of March 31, 2000, plans to locate and negotiate with a business entity for the combination of that target company with the Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock- for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting (“public”) company whose securities are qualified for trading in the United States secondary market. Results of Operations and Ongoing Entity - The Company is considered to be an ongoing entity. the Company’s shareholders fund any shortfalls in The Company’s cash flow on a day to day basis during the time period that the Company is in the development stage. Liquidity and Capital Resources - In addition to the stockholder funding capital shortfalls; the Company anticipates interested investors that intend to fund the Company’s growth once a business is located. Cash and Cash Equivalents - The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting - The Company’s financial statements are prepared in accordance with generally accepted accounting principles. Income Taxes - The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management; it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, the Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Fair Value of Financial Instruments - The Company’s financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to the Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk - Financial instruments which potentially expose the Company to concentrations of credit risk consist principally of operating demand deposit accounts. the Company’s policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time the Company has no deposits that are at risk. 7 2. Related Party Transactions and Going Concern: The Company’s financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time the Company has not identified the business that it wishes to engage in. The Company’s shareholders fund the Company’s activities while the Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3. Accounts Receivable and Customer Deposits: Accounts receivable and customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. 4. Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5. Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6. Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7. Income Taxes: The income tax payable that was accrued for the year endedDecember 31, 2010 was offset by the Company’s net operating loss carry-forward therefore the provisions for income tax in the income statement is $0.For the twelve months ended December 31, 2010, the Company had an operating loss of $9,102, which is a loss that can be carried forward to offset future income for a period of 20 years. The Company has net operating loss carry-forwards that were derived solely from operating losses. These amounts can be carried forward to be used to offset future income for tax purposes for a period of 20 years for each year’s loss. The accounting for these losses derives a deferred tax asset from inception to the period ended September 30, 2011 of $7,827. No provision was made for federal income tax since the Company has significant net operating losses. From inception through September 30, 2011, the Company incurred net operating losses for tax purposes of approximately $39,120. The net operating loss carry forwards may be used to reduce taxable income through the years 2020 to 2031. The availability of the Company’s net operating loss carry-forwards are subject to limitation if there is a 50% or more positive change in the ownership of the Company’s stock. The provision for income taxes consists of the federal and state minimum tax imposed on corporations. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial statement purposes and the amounts used for income tax purposes. Significant components of the Company's deferred tax liabilities and assets as of September 30, 2011 are as follows: 8 Deferred tax assets: Federal net operating loss $ 5,870 State net operating loss Total deferred tax assets Less valuation allowance (7,827 ) $ The Company has provided a 100% valuation allowance on the deferred tax assets at June 30, 2011 to reduce such asset to zero, since there is no assurance that the Company will generate future taxable income to utilize such asset. Management will review this valuation allowance requirement periodically and make adjustments as warranted. The reconciliation of the effective income tax rate to the federal statutory rate for the periods ended June 30, 2011 and 2010 is as follows: Federal income tax rate %) %) State tax, net of federal benefit %) %) Increase in valuation allowance % % Effective income tax rate % % 8. Operating Lease Agreements: The Company has no agreements at this time. 9. Stockholder’s Equity: Common Stock includes 100,000,000 shares authorized at a par value of $0.0001, of which 5,250,000 have been issued for the amount of $750. The shareholders contributed an additional $200 to capital during the years 2001 and 2002. The Company has also authorized 20,000,000 shares of preferred stock at a par value of $0.0001, none of which have been issued. 10. Required Cash Flow Disclosure for Interest and Taxes Paid: The Company has paid no amounts for federal income taxes and interest. 11. Earnings Per Share: Basic earnings per share (“EPS”) is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) Codification 260, “Earnings per Shares”. Diluted EPS reflects the potential dilution of securities that could share in the earnings. 12. Controls and Procedures: Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Accounting Officer (“CAO”) (the Company’s principal financialand accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of December 31, 2010. Based upon that evaluation, the Company’s CEO and CAO concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CAO, as appropriate, to allow timely decisions regarding required disclosure. 13. Subsequent Events: None known at this time. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Plan of Operation We are continuing our efforts to locate a merger candidate for the purpose of a merger. It is possible that we will be successful in locating such a merger candidate and closing such merger. However, if we cannot effect a non-cash acquisition, we may haveto raise funds from a private offering of our securities under Rule 506 of Regulation D. There is no assurance we will obtain any such equity funding. Results of Operations We did not have any operating income from inception, March 31, 2000, through September 30, 2011. For the three months ended September 30, 2011 and September 30, 2010, we recognized a net loss of $2,988 and $3,451 respectively.For the nine months ended September 30, 2011 and September 30, 2010, we recognized a net loss of $10,468 and $5,551 respectively.Some general and administrative expenses during the quarter were accrued. Expenses for the quarter were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources At September 30, 2011 we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Off-balance Sheet Arrangements We have no off-balance sheet arrangements. Going Concern Our Quarterly Report for the period ended September 30, 2011 was prepared assuming we will continue as a going concern, and the auditors’ report on our December 31, 2010 financial statements expresses substantial doubt about our ability to continue as a going concern. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable because we are a smaller reporting company. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed pursuant to the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules, regulations and relatedforms, and that such information is accumulated and communicated to our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of September 30, 2011, we carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and our Chief Financial Officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were effective as of the end of the period covered by this report. Changes in Internal Controls There have been no changes in the Company's internal control over financial reporting during the latest fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. Currently we are not aware of any litigation pending or threatened by or against the Company. Item 1A. Risk Factors. Not required to be provided by smaller reporting companies. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None Item 4. (Removed & Reserved). Item 5. Other Information. None Item 6. Exhibits (a)Exhibits Certifications of Chief Executive Officer and Chief Financial Officer as adopted pursuant to Section 302 of Sarbanes Oxley Act of 2002 Certifications of Chief Executive Officer and Chief Financial Officer as adopted pursuant to Section 906 of Sarbanes Oxley Act of 2002 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Schema 101.CAL * XBRL Taxonomy Calculation Linkbase 101.DEF * XBRL Taxonomy Definition Linkbase 101.LAB * XBRL Taxonomy Label Linkbase 101.PRE * XBRL Taxonomy Presentation Linkbase In accordance with SEC Release 33-8238, Exhibit 32.1 is being furnished and not filed. * Furnished herewith. XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 12 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEGWAY IV CORP, INC. Date:November 10, 2011 By: /s/ Donny Smith Donny Smith President, CEO,Secretary and Director (Duly Authorized Officer and PrincipalFinancial Officer) 13
